Case 1:17-cr-00611-AT Document 681 Filed 08/18/20 Page 1 of 4
              Case 1:17-cr-00611-AT Document 681 Filed 08/18/20 Page 2 of 4




provide any indication of the nature or severity of his asthma, although the Court notes that he was

prescribed an inhaler in January 2020. See Gov’t Opp. at 3–4; 2020 BOP Records at 18.1

         Bush submitted a request for the Bureau of Prisons (“BOP”) to seek compassionate release on

his behalf, which the warden of FCI Schuylkill denied on June 10, 2020. ECF No. 678-1.

                                                     ANALYSIS

         As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify

terms of imprisonment as follows:

         The court may not modify a term of imprisonment once it has been imposed except
         that— . . . in any case—the court, upon motion of the Director of the Bureau of
         Prisons, or upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
         the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the extent
         that they are applicable, if it finds that—

         (i) extraordinary and compelling reasons warrant such a reduction . . . and that such a
         reduction is consistent with applicable policy statements issued by the Sentencing
         Commission.

         Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant

must both meet the exhaustion requirement and demonstrate that “extraordinary and compelling

reasons” warrant a reduction of his sentence. In this case, Bush has met the exhaustion requirement,




1
  The Government filed Bush’s BOP medical records under seal. The Court finds that Bush’s privacy interest in his
medical records outweighs the public right of access to judicial documents, and so will permit those filings to remain
under seal—though, because both parties’ filings discuss the essential facts of those records publicly, the Court will not
redact the portion of this order that addresses Bush’s medical history. See United States v. Ebbers, 432 F. Supp. 3d 421,
423 n.1 (S.D.N.Y. 2020) (“This [o]pinion includes details of [movant’s] medical tests, results, and diagnoses. The vast
majority of these details are in the public record, summarized in the motion papers and subsequent letters on the docket
from [movant’s] counsel and the Government. The medical records themselves remain under seal, but the Court draws a
limited number of details from them for the purposes of this [o]pinion.” (citations omitted)); Wheeler-Whichard v. Doe,
No. 10 Civ. 358S, 2010 WL 3395288, at *7 (W.D.N.Y. Aug. 25, 2010) (“[D]istrict courts routinely file medical records
under seal . . . .”).

                                                                 2
            Case 1:17-cr-00611-AT Document 681 Filed 08/18/20 Page 3 of 4




because he submitted and, on June 10, 2020, FCI Schuylkill’s warden denied, a request for

compassionate release. ECF No. 678-1.

       However, the Court cannot conclude that extraordinary and compelling reasons warrant a

reduction of Bush’s sentence. The authority to define “extraordinary and compelling reasons” has

been granted to the United States Sentencing Commission, which has defined that term at U.S.S.G.

§ 1B1.13, cmt. n.1. See United States v. Ebbers, 432 F. Supp. 2d 421, 427–428 (S.D.N.Y. 2020).

Two components of the definition are relevant. First, extraordinary and compelling reasons for

modification exist where “[t]he defendant is . . . suffering from a serious physical or medical

condition . . . that substantially diminishes the ability to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt.

n.1(A)(ii). Second, U.S.S.G. § 1B1.13 cmt. n.1(D) authorizes release based on “an extraordinary and

compelling reason other than, or in combination with, the [other] reasons described.”

       Bush has not adduced evidence of “a serious physical or medical condition” that would put

him at particular risk were he to contract COVID-19. The Court, therefore, cannot find extraordinary

and compelling circumstances on that basis. See, e.g., United States v. Lopez, No. 11 Cr. 1032-15,

2020 WL 4450941, at *3 (S.D.N.Y. Aug. 3, 2020) (“Lopez, notably, does not even claim to have any

medical conditions that would put him at heightened risk were he to contract COVID-

19. . . . Therefore, although the pandemic itself presents extraordinary circumstances, it is far from

clear that Lopez has offered a ‘compelling reason’ for release.”).

       That is not to say that the Court is persuaded that the BOP or FCI Schuylkill have taken

sufficient measures to prevent the spread of COVID-19. Bush alleges that he shares a cell, sink and

toilet with another inmate from whom it is impossible to maintain any social distance, shares showers

with approximately 160 other inmates, eats meals at communal tables at which social distancing is



                                                        3
            Case 1:17-cr-00611-AT Document 681 Filed 08/18/20 Page 4 of 4




not possible, and that mask wearing is not required within his 160-inmate unit. Def. Mem. at 5. He

also reports that is impossible to keep his living quarters properly sanitized, that he is not provided

with hand sanitizer, and that the bathroom lacks ventilation. Id. These allegations are disturbing.

But, standing alone, they do not constitute extraordinary and compelling reasons to reduce Bush’s

sentence.

       Nor has Bush put forward any other extraordinary and compelling reason justifying

compassionate release. He notes that FCI Schuylkill has been on either full or partial lockdown since

he arrived there in March 2020, stymieing his ability to participate in rehabilitative programs. Def.

Mem. at 4–5. Though such a situation is frustrating and counterproductive, it cannot justify cutting

Bush’s sentence short by more than two years. He also states that the mother of his son has struggled

to balance caring for their child and working, a situation that has been exacerbated by the COVID-19

pandemic and the ensuing shutdown. Id. at 5. The Court noted at sentencing that Bush is a loving

and nurturing father to his son, and was a source of financial support. Sentencing Tr. at 14:2–10.

His incarceration is undoubtedly a heavy burden on his family. But, in light of the fact that Bush’s

five-year sentence was the statutory minimum, the Court cannot conclude that extraordinary and

compelling reasons for compassionate release exist on that basis alone.

                                            CONCLUSION

       Accordingly, Bush’s motion for release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The

Clerk of Court is directed to terminate the motion at ECF No. 678.

       SO ORDERED.

Dated: August 18, 2020
       New York, New York




                                                        4
